  Case 16-19803         Doc 53     Filed 12/10/18 Entered 12/10/18 12:20:19              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-19803
         MYESHA GILLESPIE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/16/2016.

         2) The plan was confirmed on 09/12/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/05/2018.

         6) Number of months from filing to last payment: 25.

         7) Number of months case was pending: 30.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-19803       Doc 53       Filed 12/10/18 Entered 12/10/18 12:20:19                      Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $2,450.00
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                     $2,450.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $2,339.97
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $110.03
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $2,450.00

Attorney fees paid and disclosed by debtor:                 $362.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim        Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICAN CREDIT ACCEPTANCE      Secured              NA           0.00             0.00           0.00       0.00
CMRE FINANCE                    Unsecured         336.00           NA               NA            0.00       0.00
CMRE FINANCE                    Unsecured         283.00           NA               NA            0.00       0.00
CMRE FINANCE                    Unsecured         275.00           NA               NA            0.00       0.00
CMRE FINANCE                    Unsecured         261.00           NA               NA            0.00       0.00
CMRE FINANCE                    Unsecured         257.00           NA               NA            0.00       0.00
CMRE FINANCE                    Unsecured         257.00           NA               NA            0.00       0.00
CMRE FINANCE                    Unsecured         236.00           NA               NA            0.00       0.00
CMRE FINANCE                    Unsecured         213.00           NA               NA            0.00       0.00
CREDIT FIRST                    Unsecured      1,042.00       1,042.14         1,042.14           0.00       0.00
DIRECTV LLC                     Unsecured            NA         240.65           240.65           0.00       0.00
ENHANCED RECOVERY CO L          Unsecured         527.00           NA               NA            0.00       0.00
IC SYSTEMS                      Unsecured         484.00           NA               NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         981.00        981.49           981.49           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured     13,889.60       9,882.09         9,882.09           0.00       0.00
MEDICAL BUSINESS BUREAU         Unsecured          91.00           NA               NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO       Unsecured         210.00           NA               NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured         458.00        700.37           700.37           0.00       0.00
QUANTUM3 GROUP LLC              Unsecured            NA         532.69           532.69           0.00       0.00
QUANTUM3 GROUP LLC              Unsecured         263.00        253.59           263.59           0.00       0.00
QUANTUM3 GROUP LLC              Unsecured            NA         532.38           532.38           0.00       0.00
REGIONAL ACCEPTANCE CORP        Unsecured      6,322.00       9,833.31         9,833.31           0.00       0.00
Stellar Recovery Inc            Unsecured         245.00           NA               NA            0.00       0.00
WEBBANK/FINGERHUT               Unsecured         630.00           NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-19803         Doc 53      Filed 12/10/18 Entered 12/10/18 12:20:19                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $24,008.71                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $2,450.00
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                        $2,450.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
